PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/400,238
Filing Date: 6 Jan 2017
Appellant(s): Schuh et al.



__________________
George R. Corrigan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/08/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues:
1) the prior art Hsu (US 6,872,914) does not teach alternating between two welding processes in response to the time in each process, i.e. “in response providing the first welding process for a first length of time, ending the providing of the first welding process and providing a second welding process having a second welding process power … in response to providing the second welding process for a second length of time, ending the providing of the second process welding power” in claim 11.
2) the prior art Hsu (US 6,872,914) does not teach the process be changed in response to receiving the signal form outside of the welding system, i.e. “receiving a signal from outside of the welding system and wherein 15ending the providing of the first welding process and ending the providing of the 16 second welding process are done in response to the receiving of the signal from outside 17of the welding system” in claim 15.

With respect to the argument of claim rejection of claims 11-13 under 35 U.S.C. 102, and the claim rejection of claims 15-16 under 35 U.S.C. 102, appellant’s argument has been fully considered but they are not persuasive.
With respect to the argument 1),  The prior art Hsu teaches a current waveform illustrating a welding method, including a low heat welding process which corresponds to the first welding process the claim 11, and a high heat welding process which corresponds to the second welding process the claim 11 as shown in figs. 3-4 and col.2, lines 46-60 of Hsu. Hsu further teaches a circuit is used to shift between the first and second weld processes, wherein the circuit includes a counter for counting the cycle of the waveforms in the first and second processes. when the waveform count of the weld process being processed reaches a preselected number for each weld process, the welding process shift from one to the other.
First, the length of time of every welding process is determined by the operator by either directly, such as manually, or indirectly, such as by programming an algorithm to a controller. Without further limit in claim 11,  the terms “in response providing the first welding process a first length of time” and “in response providing the second welding process for a second length of time” could merely means operator choose to perform and end the first welding process and second welding process after a certain length of time. Therefore, Hsu teaches two welding process perform one by another that would read on this limitation.
Second, the definition of one cycle of a wave is one complete evolution of its shape until the point that it is ready to repeat itself, and one period of a wave is the amount of time it takes to complete one cycle. Hence, one cycle is equivalent to a 

    PNG
    media_image2.png
    557
    602
    media_image2.png
    Greyscale

With respect to the argument 2), Appellant does not define the structure of a welding system in the claims, however, as explained in the Final Rejection sent on 09/03/2021, Examiner took the position of the electrode E and power supply input 14 of the prior art Hsu is a welding system, and any structure associated with the electrode E and power supply input 14 are outside of the welding system as shown in fig.1. 
“process control system 200 is connected to the synergistic wave shaper 180 to implement Process A from the wave shaper 180 by way of controller 130. In a like manner, when switch 190 is in position 194, process control system 200 through command line 182 causes wave shaper 180 to implement the second Process B by way of the signal on command line 160” in col.4, line 64 – col.5, line 5. The process control system 200 and the cycles counter 212 discussed above are outside of the welding system. Hence, the process control system 200 sent a signal to the electrode E and power supply input 14 to control the implement of process A and the process B.

    PNG
    media_image3.png
    857
    600
    media_image3.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761      
                                                                                                                                                                                                  /SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.